Order entered October 29, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00408-CR

                            JOSHUA SEAN MUEGGE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-82053-2012

                                            ORDER
       The reporter’s record was originally due in this appeal on July 9, 2013. On July 10,

2013, the Court granted court reporter LaTresta Ginyard a thirty-day extension of time to file the

record and on September 23, 2013, the Court granted Ms. Ginyard a second thirty-day extension

of time to file the record. On October 18, 2013, Ms. Ginyard filed a third extension request

seeking an additional ten days to file the record. However, rather than tendering the record by

October 28, 2013, on that date, Ms. Ginyard filed a fourth extension request seeking an

additional five days to file the reporter’s record. We DENY Ms. Ginyard’s October 18 and 28,

2013 third and fourth extension requests.

       We ORDER court reporter LaTresta Ginyard to file the reporter’s record by

NOVEMBER 4, 2013. No further extensions will be granted. If the record is not filed by the
date specified, the Court will order that LaTresta Ginyard not sit as a court reporter until she files

the record in this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Benjamin Smith, Presiding Judge, 380th Judicial District Court; court reporter

LaTresta Ginyard; and to counsel for all parties.

                                                      /s/     LANA MYERS
                                                              JUSTICE